The plaintiff’s motion for a stay of enforcement of the defendant’s temporary injunction issued ex parte on May 2,1978, in the appeals from the Superior Court in Fairfield County at Stamford is denied by the court.
The defendant’s motion to expedite the hearing on her “Motion for Exclusive Possession” is dismissed by the court as moot.
The defendant’s motion for an order continuing the exclusive possession of her home pending thé appeals from the Superior Court in Fairfield County at Stamford is dismissed by the court.
The defendant’s “Motion to Expedite and to Dispense with Finding” is granted by the court in so far as it seeks an expedited disposition of the plaintiff’s motion to review, dated June 5, 1978, and is denied by the court in so far as it seeks to dispense with a finding.